Order entered May 17, 2019




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-19-00298-CV

                              ANTONIO CABALLERO, Appellant

                                               V.

        RUSHMORE LOAN MANAGEMENT SERVICES LLC, ET AL., Appellees

                         On Appeal from the 14th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-17-07665

                                           ORDER
       The reporter’s record is overdue and the court reporter has notified the Court that she has

not been requested to prepare the reporter’s record. By letter dated March 18, 2019, the Court

instructed appellant to provide, within ten days, notice that he has requested preparation of the

reporter’s record and written verification that he has paid or made arrangements to pay the

reporter’s fee or written documentation that he has been found to be entitled to proceed without

payment of costs. We cautioned appellant that failure to comply may result in the Court ordering

the appeal be submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c). As of today’s

date, appellant has not responded. Accordingly, we ORDER the appeal be submitted without

the reporter’s record.
Appellant shall file his brief on the merits within thirty days of the date of this order.


                                               /s/    BILL WHITEHILL
                                                      JUSTICE